With the conclusions arrived at by the majority in the first thirty-five pages of its opinion, I have no serious differences, albeit I would direct attention to § 12 of the act under consideration, which reads:
"The Legislature may provide additional means for raising money for the payment of the interest and principal of said bonds, and this act shall not be deemed to provide an exclusive method for such payment. The power given to the Legislature by this section is permissive and shall not be construed to constitute a pledge of the general credit of the State of Washington";
and to the title, which reads:
"AN ACT providing for the payment of a bonus to veterans of World War II from the proceeds of a bond issue repayable from the excise taxes on cigarettes as herein provided for; making an appropriation and providing penalties."
It seems to me that, under the rules discussed in extenso by the majority, the statement in the title that the bonds are to be "repayable from the excise taxes on cigarettes as herein provided for" puts nobody, in or out of the legislature, on notice that "additional means" may be provided by the legislature. One purpose of Art. II, § 19, of our state *Page 66 
constitution, discussed in the majority opinion, is to prevent little jokers like § 12. However, it is conceded that the unconstitutionality of § 12 would not affect the validity of the rest of the act.
I disagree with the majority's conclusions as elaborated in the second thirty pages of its opinion, i.e., (1) that the bonds to be issued will not be a debt within the constitutional limitations of Art. VIII of our constitution, and (2) that, despite Art. VII of the constitution (as amended; see amendment fourteen), one legislature may, for the payment of obligations other than debts, contract that specific excise taxes will be levied for a fixed period for the payment of certain bonds, or until the bonds are paid, and thereby contract away the right of subsequent legislatures to repeal that tax or apply it to different purposes.
These two propositions are interrelated, but, inasmuch as Judge Donworth is writing a dissent dealing with the second, I shall limit this dissent to a consideration of whether the bonds to be issued will be a debt within the purview of Art. VIII of the constitution.
The majority's position that the eighty million dollars in bonds contemplated by chapter 180, p. 496, of the Laws of 1949 will not be a debt as that term is used in Art. VIII of our constitution, seems to me to disregard the clear intent of the constitutional provision. In that article it is stated that ". .. no debts shall hereafter be contracted by or on behalf of this state . . ." except as provided in §§ 1, 2, and 3 thereof. Section 1 provides that the state may contract debts, not at any time exceeding a total of four hundred thousand dollars, to meet casual deficits, failures in revenue, or expenses not provided for. Section 2 provides that the state may contract debts (and there is no limit) to repel invasion, suppress insurrection, or defend the state in war. Section 3 provides for the authorization of a debt by law (and there is no limit) if it is for some single work or object distinctly specified in the law, and if the law provides ways and means, exclusive of loans, for the payment of the interest on such debt and for payment of the principal within *Page 67 
twenty years. Such a law cannot take effect until it has received a majority vote of the people at a general election.
Section 1 is for casual deficits, etc., small in amount; § 2 is for great emergencies; § 3 gives the procedure which would normally be followed to incur a state debt. It was under § 3 that the World War I bonus was enacted and upheld by this court.State ex rel. Hart v. Clausen, 113 Wash. 570, 194 P. 793, 13 A.L.R. 580; State ex rel. Hart v. Clausen, 117 Wash. 260,201 P. 30.
It must be noted that the majority does not suggest that the act here in question comes under the exceptions referred to in §§ 1, 2, or 3. Its position is that the obligation to pay the eighty-million-dollar bond issue will not be a debt of the state of Washington within the purview of the declaration of Art. VIII of the constitution that ". . . no debts shall hereafter be contracted by or on behalf of this state. . . ."
The cases involving bond issues payable from the revenues from leases and sales of granted lands or from the revenues of self-liquidating projects such as the operation of toll bridges or state liquor stores, are patently not in point. But every Washington case cited by the majority comes within these categories.
It is conceded that, if the principal or even the interest on the bond issue here in question were to be paid by the levy of anad valorem tax, a debt would be created. State ex rel. StateCapitol Comm. v. Lister, 91 Wash. 9, 156 P. 858. The distinction upon which the majority relies is that the tax by which the principal and interest of the bonus bonds are to be paid is an excise tax. I concede that there are cases recognizing such a distinction and holding that obligations of the state to be paid from the proceeds of specific excise taxes available for general state purposes, are not debts within the purview of constitutional debt limitations. There are also cases which hold that this is a distinction without a difference and that, if the obligation of the state must be paid from tax revenues, advalorem or excise, pledged for that purpose and which would otherwise be available for *Page 68 
general state purposes, it is a debt within the constitutional debt limitations.
This dissent could have been very brief; I would have been content to say that each member of the court has the responsibility of satisfying his own mind and his own conscience as to which of these two views is sound, and would have concluded with a brief statement of what I regard as the important reasons why the bonds involved in this case will constitute a debt within our constitutional debt limitation. The majority, however, has elected to take the dogmatic position that this is a matter on which there is no doubt, and to assert that the view which it takes
". . . must be held to be the unanimous view of the courts of this country upon the question of whether or not bonds payable out of a special fund, supplied by an excise tax, constitute a debt within the meaning of constitutional limitations fixing a general debt limitation."
I must, with all deference, disagree with that assertion. But to show the basis and reasons for my disagreement involves the lengthening of this dissent to the extent necessary to analyze the cases from eleven states which the majority discusses and on which it bases the sweeping statement I have quoted. I have divided those cases into three classes:
  (1) Cases not pertinent to the question before us (four states).
The cases from North Dakota (Minot Special School Dist. v.Olsness, 53 N.D. 683, 208 N.W. 968, and Lang v. Cavalier,59 N.D. 75, 228 N.W. 819) and Texas (Laredo v. Frishmuth, 196 S.W. (Tex.Civ.App.) 190) do not involve excise taxes.
The case from Kansas (State ex rel. Boynton v. State HighwayComm., 138 Kan. 913, 28 P.2d 770) makes it clear that constitutional amendments had been adopted so that the debt limitation provisions of the Kansas constitution (Art. XI, §§ 5 and 6) would not apply to money borrowed for highway purposes.
In the Colorado case (Johnson v. McDonald, 97 Colo. 324,49 P.2d 1017), the court placed its decision squarely on the proposition that the fund from which the obligations *Page 69 
were to be paid would not be otherwise available for general purposes because of a constitutional amendment, adopted in 1934, which provided that any excise tax on motor vehicle fuels should be used exclusively for highway purposes. In fact, before the 1934 amendment, while motor fuel taxes were available for general purposes, the Colorado court held that debentures to be paid from such taxes would constitute a debt and would be in violation of the constitutional limitation on debts. In re Senate ResolutionNo. 2, 94 Colo. 101, 31 P.2d 325.
Kansas and Colorado, like many other states, have constitutional provisions which provide that all motor fuel taxes shall go into special funds and be used for highway purposes only, which eliminates their availability for general state purposes and takes them out of the scope of the question here presented. That the people may establish such special funds by constitutional amendment cannot be gainsaid. State ex rel.Syvertson v. Jones, 74 N.D. 465, 23 N.W.2d 54.
  (2) Pertinent cases which, directly or inferentially, supportthe majority position (four states).
The Alabama cases (Alabama State Bridge Corp. v. Smith,217 Ala. 311, 116 So. 695; In re Opinions of the Justices, 230 Ala. 673,163 So. 105) must be read in the light of two amendments to the Alabama constitution, Arts. XX and XXA, specifically authorizing the issue of bonds for road and bridges, and the fact that the fund for the retirement of the bonds in question was to be derived from tolls from the bridges to be erected from the proceeds of the bonds. There was no pledge of taxes; there was merely a provision that the interest on the bonds may be paid
from certain enumerated sources, including the proceeds of a tax on gasoline, after the proceeds of the tax had first been applied to meet the primary purposes to which the proceeds of such a tax were pledged under Art. XXA of the Alabama constitution. InBoswell v. State, 181 Okla. 435, 74 P.2d 940, the court, discussing the Alabama State Bridge Corp. case, supra, said: *Page 70
"In Alabama, the portion of the act regarding the application of the gasoline tax and other revenues, in addition to tolls, to the payment of the bonds was construed not to constitute apledge of those funds, `but only an authority so to do, if the Governor, in the exercise of executive discretion, approves such course of action.' See concurring opinion by Justice Bricken. Thus the only thing pledged . . . was the toll."
The other Alabama case referred to, In re Opinion of theJustices, supra, involved a construction of the county debt limitation provision of the Alabama constitution, § 224, the wording of which made it clear that it was concerned only with debts in excess of a certain percentage of the assessed value of the property in the county, and subject to the inference that the debts referred to were to be paid by ad valorem taxes.
The New Mexico case (State ex rel. Capitol Addition Bldg.Comm. v. Connelly, 39 N.M. 312, 46 P.2d 1097) considered the question of whether certain debentures constituted a state debt, they having been issued for the purpose of securing funds to construct and equip a building to be known as the "Capitol Addition," the principal and interest to be paid from a fund derived from an additional fee of $2.50 upon each civil action filed in the district courts of that state. The New Mexico court assumed that such an increase in the filing fee is an excise tax (contra, State ex rel. Lindsey v. Derbyshire, 79 Wash. 227,140 P. 540), and arrived at the same conclusion as does the majority in the present case, but with much less assurance and no claim to unanimity, the court saying:
"We are not unmindful that some courts take a view contrary to that which we uphold. See In re Senate Resolution,94 Colo. 101, 31 P.2d 325 (a four to three decision); State v. StateHighway Commission, 89 Mont. 205, 296 P. 1033. See, also, In reOpinion to the Governor (R.I.) 169 A. 748, 89 A.L.R. 1521, andCrick v. Rash, 190 Ky. 820, 229 S.W. 63.
"In none of these cases, however, were the courts construingconstitutional provisions so obviously comprehending a debtrepayable only by resort to general property taxation." (Italics mine.) *Page 71 
There do indeed seem to be provisions in the New Mexico constitution, completely lacking in our own, which support the New Mexico court in its feeling that the debt limitation comprehends a debt payable only by a resort to general property taxation, i.e., § 8 of Art. IX of the New Mexico constitution creates an over-all debt limitation of one per cent of the assessed valuation of all property subject to taxation, and, in the event that a debt is authorized, provision must be made for an annual tax levy sufficient to pay the interest and provide for a sinking fund for the payment of the principal within fifty years. (The Washington constitution, as it deals with limitations on state debts, contains no limitation based on assessed valuation. Our comparable constitutional provision as to payment is much broader; it provides that when a debt is authorized the ways and means of paying it shall be provided, but there is no suggestion that it be limited to an annual tax levy.)
Boswell v. State, supra, distinguishes the New Mexico case on the basis that the constitutional provisions of that state seem to be designed to contemplate a levy of a general property tax for the retirement of debentures.
The Oregon case (Moses v. Meier, 148 Ore. 185,35 P.2d 981) was a mandamus action to compel certain state officials to execute and issue certificates of indebtedness of the par value of two hundred fifty thousand dollars, to meet the demands for unemployment relief. These certificates of indebtedness were to be payable solely from the net revenues derived from the manufacture, sale, distribution, taxing and licensing of alcoholic beverages. The Oregon court at no point in its decision discussed the precise question before us, and at one point said:
"From the above statutory provisions it is clear that these certificates of indebtedness drawn on a special fund and to be paid solely from anticipated revenue derived from the manufacture and sale of alcoholic beverages are not general obligations of the state."
In the dissent, it is stated that these certificates of indebtedness were to be paid from the profits of the liquor business. Neither the majority nor the dissenting judge gave any *Page 72 
attention to the taxes on alcoholic beverages which were to go into the fund from which the certificates of indebtedness were to be paid.
This seems to have been a case in which the tail (taxes) went with the hide (revenues from the operation of state liquor stores). It is important to note, as pointed out in Boswell v.State, supra, that the Oregon court relied upon the self-liquidating special fund theory, and regarded the university dormitory case of McClain v. Regents of University,124 Ore. 629, 265 P. 412, as indistinguishable.
The South Carolina cases (Briggs v. Greenville County,137 S.C. 288, 135 S.E. 153; State ex rel. Richards v. Moorer,152 S.C. 455, 150 S.E. 269; State ex rel. Crawford v. Stevens,173 S.C. 149, 175 S.E. 213) support the majority view fully and completely, though over vigorous dissents in State v. Moorer,supra.
Of the four states placed in this category, Alabama does not actually pledge the taxes on motor vehicle fuels for the payment of bonds except as authorized by Arts. XX and XXA of its constitution, although it authorized their use under certain circumstances for the payment of interest on toll bridge bonds; the New Mexico decision is justified by unusual constitutional provisions; Oregon has never actually passed on the question; and only South Carolina clearly and unequivocally supports the majority position. And that state is finding that the breach in the dike of debt limitation made in the cases cited, where bonds for highway construction were to be paid from motor vehicle fuel taxes pledged for that purpose, is rapidly widening. In Arthurv. Johnston, 185 S.C. 324, 194 S.E. 151, the South Carolina supreme court complains that special funds for bond payments should be derived only from sources related, directly or indirectly, to the promotion for which the obligations are pledged (such as motor vehicle fuel taxes for highway construction), but admits that, having held that only obligations to be paid by general taxes are debts, there is no logical basis upon which it can distinguish an allocation of part of the state's income tax to the payment *Page 73 
of bonds for erection of buildings at institutions of higher learning from its holdings in the cases heretofore cited. The allocation of taxes on the generation and sale of electric power for the payment of bonds for certain state hospitals and training schools was approved on the authority of the cases cited inCrawford v. Johnston, 177 S.C. 399, 181 S.E. 476. South Carolina's subsequent experiences might suggest: "STOP! LOOK! LISTEN!"
  (3) Pertinent cases which reach a conclusion different fromthat of the majority but which the majority says are in accordwith its views or can be distinguished (three states).
In this category are the cases from Oklahoma (Boswell v.State, 181 Okla. 435, 74 P.2d 940; State ex rel. Kerr v.Grand River Dam Authority, 195 Okla. 8, 154 P.2d 946), Illinois (People ex rel. Chicago v. Barrett, 373 Ill. 393,26 N.E.2d 478; Routt v. Barrett, 396 Ill. 322,71 N.E.2d 660), and Montana (State ex rel. Diederichs v. State HighwayComm., 89 Mont. 205, 296 P. 1033).
It seems to me that the majority not only does not succeed in distinguishing the cases from Oklahoma and Illinois, but that the reasoning and the logic of the decisions as epitomized in the quotations from those cases which follow, is unanswerable. There is a basis on which the Montana case may be distinguished.
In Boswell v. State, supra, the Oklahoma court declared unconstitutional an act authorizing highway revenue anticipation notes in the sum of thirty-five million dollars, for the construction of roads and bridges, to be paid from an excise tax of three cents a gallon on gasoline. The act recited that the notes were not to be debts or general obligations of the state.
Comparing Art. X, §§ 23, 24, and 25 of the Oklahoma constitution as it existed at the time of the Boswell case (prior to the amendment of Art. X, § 23, in 1941) with Art. VIII, §§ 1, 2, and 3 of the Washington constitution, we find that §§ 23 and 1 were identical, §§ 24 and 2 were practically identical, and §§ 25 and 3 were similar in purport and content, *Page 74 
with a variation in the time within which the debt must be paid, twenty-five years being the time limit in the Oklahoma constitution. The court there said:
"Although the bill recites that the notes `are not debts or general obligations of the State of Oklahoma,' this is in no respect conclusive of the matter. The question of whether the bill authorizes a debt of the state contrary to the constitutional provisions is a judicial and not a legislative question. [Citing cases.] . . .
"These sections do not provide that a debt payable in acertain manner may not exceed $400,000, but that no debt shall exceed that sum. No distinction is made between the two forms of taxation in so far as limiting the amount of indebtedness which may be incurred by the state is concerned. . . .
"While the Constitution must be interpreted in the light of its meaning at the time of its adoption by the people, the state is now wholly dependent upon funds derived from levies of specific taxes for the operation of the affairs of government. To sustain the position of the defendants in this case, that the `debt limit' provisions of the Constitution have application only to general ad valorem property taxation would be to hold that there is no constitutional debt limit in this state. Such a conclusion would thus nullify the provisions of sections 23 and 25, article 10, of the Constitution. . . .
"If the Legislature had the power to authorize the creation of a debt for a purpose deemed to be beneficent, and to provide for the pledging of revenues derivable from the gasoline tax to the payment of such an obligation, then future Legislatures, for other purposes which they deem to be beneficent, may authorize the creation of indebtedness and irrevocably pledge the revenues to be derived from other specific taxes to the payment of said obligations, which might result in impoverishing the general revenue fund of the state to the extent that the orderly functions of government could not be carried on, or, in the alternative, in onerous and burdensome levies of other specific taxes in sums sufficient to meet the ever-expanding expenses of state government. . . .
"The question, however, is not `Will the Legislature abuse the power and create all such special funds?' but `Did the people intend to give the power which might be so abused?' It is difficult to reach the conclusion that the people so intended, *Page 75 
if they were attempting to guard against abuses of the past. We may not contemplate that future legislative assemblies will become reckless, extravagant, or improvident in dealing with the revenues of the state, but it is our solemn duty to determine the intent of the framers of the Constitution and of the people in adopting it with respect to the authority of the Legislature to incur debts which the people must pay. What we have said clearly demonstrates that the interpretation and construction sought to be placed upon these constitutional provisions by the defendants could not have been contemplated by the framers of that document, but that the people intended that the government should be operated on a cash, or pay-as-you-go plan. It is significant to note that in the adoption of the Constitution the people reserved to themselves all power to determine whether or not debts should be incurred [likewise in the Washington constitution, Art. VIII, § 3], excepting only those debts which might be incurred under the specific provisions of sections 23 and 24, article 10, of the Constitution [Art. VIII, §§ 1 and 2, Washington constitution], and also fixed upon themselves the responsibility for providing the revenue for the payment of such debts. We cannot approve the contention of defendants that the limitations contained in said constitutional provisions relate only to ad valorem taxes on property and have no application to specific taxes."
The majority seeks to distinguish the Boswell case, which construed constitutional provisions almost identical to our own, by saying that in State ex rel. Kerr v. Grand River DamAuthority, supra, the Oklahoma court returned to the special fund theory, and implies, as I read the majority opinion, that the Oklahoma court repudiated the special fund theory in theBoswell case and that the Kerr case supersedes it. TheBoswell case cited and reviewed practically every case relied upon by the majority on this phase of the case, distinguished some, and refused to follow others. The Oklahoma court never departed from the special fund theory in the Boswell case, but, in fact, explained it in considerable detail and pointed out the distinction between special funds raised by special assessments on benefited property or from the revenues of self-liquidating projects *Page 76 
such as utilities, toll bridges, state liquor stores, university dormitories, etc., and a fund
". . . created from specific taxes which constitute a part of the state's general revenue . . . which can otherwise be devoted by the Legislature to any legitimate public use."
Whether this distinction is valid constitutes one of the pivotal points in this case.
I cannot see how the majority gets any consolation from the case of State ex rel. Kerr v. Grand River Dam Authority, supra.
The Oklahoma court there pointed out that the Grand River Dam Authority can incur a bonded indebtedness because it is a self-liquidating project, and as to the availability of the special fund theory in such cases there has been no question. In view of the majority's contention as to the effect of the Kerr
case on the Boswell case, the following passage from the former is indeed significant:
"In Sheldon v. Grand River Dam Authority, 182 Okla. 24,76 P.2d 355, we held that said Authority was not a political corporation or subdivision of the state within the meaning of section 26 of article 10 of the State Constitution but was a governmental agency as declared in the act of its creation. We further held that the project within the terms of the act was purely self-liquidating, and, thus falling within the scope of the special fund doctrine announced in Baker v. Carter, 1933,165 Okla. 116, 25 P.2d 747, and further defined and limited inthe case of Boswell v. State, 1937, 181 Okla. 435, 74 P.2d 940,
the then authorized bond issue of $15,000,000 would not operate to create a debt within the inhibition of said article 10, sec. 23, of the Constitution." (Italics mine.)
The Oklahoma court could not return to what it had never departed from, i.e., the special fund doctrine as "defined and limited" in the Boswell case.
I now direct attention to the Illinois case of People ex rel.Chicago v. Barrett, 373 Ill. 393, 26 N.E.2d 478, in which an act authorizing payment of certain notes from the motor vehicle fuel tax fund was declared unconstitutional. The court said: *Page 77 
"Under our constitution the State is not limited to levying a property tax to raise necessary revenue for operation of the State government, but may levy property taxes on valuation basis, occupation taxes, or franchise or privilege taxes. [Citing cases.] All State taxes and all revenues derived through any or all of those three methods are State revenues. . . .
"Bonds and notes secured by and to be paid from revenues derived from the specific income-bearing property, for which the bonds are issued, differ very materially from notes issued in anticipation of the collection of the public revenue for the construction of highways which return no revenue but are a constant liability for maintenance and repair. In the latter case the State is pledging its faith that revenues paid to it, which may be used for general governmental purposes [citing cases] if the General Assembly should so direct, shall, however, be used to pay such notes. An essential element of a debt is the obligation to pay. This obligation the State, by guaranteeing that the source or allocation of State revenues to such purpose shall not be altered or reduced, assumes under this act. An instrument that is to be paid through a tax levied by the State, is a State debt. [Citing cases.]
"The special fund doctrine, which, in cases of water and electric light utilities and bridge tolls, constitutes an exception to the debt-limitation provision, is based on the theory that an obligation incurred in the acquisition, construction or extension of income-bearing property and payable solely from the income of that property, is not a debt of the State or municipality. Such doctrine does not, in our opinion, extend to obligations payable from taxes, which, in whatever form the legislature may collect them, are State revenues."
The majority attempts to distinguish this case by saying:
"It appears in the Barrett case that the constitution of Illinois is so unlike ours that that case is of no help in arriving at a decision in the case at bar."
We present herewith the portion of Art. IV, § 18, of the Illinois constitution which sets out the conditions under which a debt may be created in that State. They are strikingly similar to our own except that, instead of being divided into three sections, they are all included in one: *Page 78 
". . . Provided, the state may, to meet casual deficits or failures in revenues, contract debts, never to exceed in the aggregate $250,000; and moneys thus borrowed shall be applied to the purpose for which they were obtained, or to pay the debt thus created, and to no other purpose; and no other debt, except for the purpose of repelling invasion, suppressing insurrection, or defending the state in war, (for payment of which the faith of the state shall be pledged,) shall be contracted, unless the law authorizing the same shall, at a general election, have been submitted to the people, and have received a majority of the votes cast for members of the general assembly at such election. The general assembly shall provide for the publication of said law for three months at least before the vote of the people shall be taken upon the same; and provision shall be made, at the time, for the payment of the interest annually, as it shall accrue, by a tax levied for the purpose or from other sources of revenue; which law, providing for the payment of such interest by such tax, shall be irrepealable until such debt be paid: And,provided further, that the law levying the tax shall be submitted to the people with the law authorizing the debt to be contracted."
We too can say, with the Illinois court:
"Under our constitution the State is not limited to levying a property tax to raise necessary revenue for operation of the State government, but may levy property taxes on valuation basis, occupation taxes, or franchise or privilege taxes. . . . All State taxes and all revenues derived through any or all of those three methods are State revenues."
I have been unable to discover in what respect the constitution of Illinois "is so unlike ours that that case is of no help in arriving at a decision in the case at bar."
The majority also cites another Illinois case, on p. 50 of the opinion, immediately following the discussion of the Alabama cases, saying: "Accord: Routt v. Barrett, 396 Ill. 322,71 N.E.2d 660." This case involved the Illinois World War II bonus. In that state, bonus bonds were regarded as a debt, and, under the Illinois constitutional provision, the proposition for authorization of a state debt was submitted to the people, which I contend is the proper procedure in this state. The Illinois court passed on the *Page 79 
sufficiency of the title and the ballot form, and approved its submission to the people in the form passed by the legislature. Its relevancy to the majority's position on the proposition now under consideration is not apparent.
We come now to a consideration of the Montana case (State exrel. Diederichs v. State Highway Comm., supra), which the majority distinguishes with the statement that the Montana court
". . . did not decide that case upon the question of whether a debt was created by the issuance of debentures in excess of the constitutional debt limitation."
The Montana constitutional provision in question is Art. XIII, § 2, which reads as follows:
"The legislative assembly shall not in any manner create any debt except by law which shall be irrepealable until the indebtedness therein provided for shall have been fully paid or discharged; such law shall specify the purpose to which the funds so raised shall be applied and provide for the levy of a tax sufficient to pay the interest on, and extinguish the principal of such debt within the time limited by such law for the payment thereof; but no debt or liability shall be created which shall singly, or in the aggregate with any existing debt or liability, exceed the sum of one hundred thousand dollars ($100,000) except in case of war, to repel invasion or suppress insurrection, unless the law authorizing the same shall have been submitted to the people at a general election and shall have received a majority of the votes cast for and against it at such election." (Italics mine.)
The Montana court said that the debentures, which were to be sold for the purpose of providing money for highways and were to be paid from the motor vehicle fuels excise tax, clearly constituted a liability, if not a debt, within the contemplation of the constitution, and hence could be valid only if approved by a vote of the people. Judge Angstman, in his concurring opinion, stated that the determination of the case did not require the drawing of distinctions between debts and liabilities, and that:
"The reasons stated in the court's opinion supporting the conclusion that the creation of the special fund for the payment *Page 80 
of the debentures does not prevent the Act from creating a liability are my reasons why the provision for a special fund does not save the Act from creating a debt. The scheme provided by Chapter I diverts public revenues to the payment of a loan by the state as effectually as if the full faith and credit of the state were actually pledged in payment of the debentures."
This completes the analysis of the cases relied upon by the majority. While regrettably long, it seems to me to demonstrate that the decisional foundations relied upon by the majority are inadequate to support its conclusion that the position it has assumed represents the unanimous view of the courts of this country.
The question actually presented is: What was the purpose of the framers of the constitution of the state of Washington and of the people who adopted it, with respect to the authority of the legislature to incur debts which the people must pay? What the courts of South Carolina, etc., or Oklahoma, etc., have decided is of importance only as their reasoning and logic is persuasive.
The purpose of the debt limitation provision in our constitution was stated in Allen v. Grimes, 9 Wash. 424, 427,37 P. 662, where it was said:
"The object of the constitutional provisions mentioned was to insure economy in the management of the state's business affairs by taking away even from the legislature the power to create obligations on behalf of the state which would necessitate taxation to meet them."
The majority now says that when we said "necessitate taxation to meet them" we did not mean excise taxation; and it thereby writes
                          "REQUIESCAT IN PACE"
over the idea of debt limitation.
If this bond issue does not constitute a debt of the state of Washington within the purview of Art. VIII of our constitution because it is to be paid by an excise tax, then there is no such thing as effective debt limitation in this state. All the legislature needs to do is to follow the lead of the South Carolina legislature and pledge a portion of the sales tax or *Page 81 
some other excise tax on specified commodities or businesses, to the payment of the principal and interest of any desired bond issue.
The majority's ad hominem argument relative to its faith in the honesty and integrity of the legislature, carried to its logical conclusion, precludes the necessity for any constitutional limitations on the powers of that body. The argument is well answered in an excerpt from the Boswell case hereinbefore quoted:
"The question, however, is not `Will the Legislature abuse the power and create all such special funds?' but `Did the people intend to give the power which might be so abused?' It is difficult to reach the conclusion that the people so intended, if they were attempting to guard against abuses of the past. We may not contemplate that future legislative assemblies will become reckless, extravagant, or improvident in dealing with the revenues of the state, but it is our solemn duty to determine the intent of the framers of the Constitution and of the people in adopting it with respect to the authority of the Legislature to incur debts which the people must pay."
In conclusion, I would state that, while the majority and I have arrived at different conclusions in the performance of the "solemn duty" referred to, I agree that the veterans of World War II can have a bonus within the constitution. There is a blazed and approved trail for reaching that goal by complying with Art. VIII, § 3, of the state constitution, as was done in the case of the bonus for World War I veterans. The first attempt to secure a bonus for World War II veterans failed because the bonds were made payable at a time "not exceeding thirty years" from the date of their issuance, in the face of a specific constitutional provision requiring bonds to be paid within twenty years, and it thereby met an insuperable constitutional obstruction. The second attempt, now before us, tries a short cut by taking the position that the bonds will not be a debt within the purview of Art. VIII of the constitution because they are not to be paid by advalorem taxes; and chapter 180 of the Laws of 1949 makes no pretense of attempting to come within the exception of *Page 82 
§ 3 of that article, under which the World War I bonus was upheld.
It is my view that, when bonds are to be paid from future taxes irrevocably allocated to that purpose, which taxes could otherwise be devoted by the legislature to any legitimate public use, a debt is created, and it is immaterial whether the taxes are ad valorem or excise.
The judgment of the trial court should be affirmed.
DONWORTH, ROBINSON, and MALLERY, JJ., concur with HILL, J.